           Case 1:20-cr-00372-KMW Document 33 Filed 06/15/21 Page 1 of 2                                                      about:blank


                                                                                              USDS SDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
         UN IT ED STATES DI STR I CT COURT                                                    DOC#: -----,-----,-
         SOUTHERN DIS TRICT OF NEW YORK                                                       DATE FILED: ~(Is(~ I
                                                                          X


         UNI TED STATES OF AMERICA
                                                                                   ORDER
                         - v. -
                                                                                   20 Cr . 372      (KMW )
         LAZ ETT F I SHER ,
               a/k/a "Lazette Fisher , "

                                       Defe n dant .

                                                       -   -     -   -    X


                    WHEREAS , defen dant LAZ ETT FIS HER requests to e nt er a gu il ty

         p l ea ;

                    WHEREAS the ongoing COV I D- 19 pandemic necessitates that the

         proceeding take place remo tely ;

                    WHEREAS t h e Court has r eferred t h e p l ea t o the Magistrate

         Judge ;

                    WHEREAS the Cour t          understa n ds t h at the Magistra t e Judge on

         duty       shall     he a r    t he   defendan t ' s            p l ea   by    videoconfe r encing    or

         te l econferenci n g ;

                    WHEREAS     t he    CARES Act          and       findings          made   by   the   Judicial

         Conference o f the United States and the Chief Judge o f the Southern

         District of New Yor k allow for guilty pleas to be taken by ph o ne

         or video , subject to ce r tain find i ng s made by the District Judge ;




I of 2                                                                                                              6/1 4/202 1, 11: 19 AM
          Case 1:20-cr-00372-KMW Document 33 Filed 06/15/21 Page 2 of 2                          about:blank




               THE COURT HEREBY FINDS , that because de l aying the plea wi ll

         n ot be in the interest o f efficiency or i n the interest o f the

         defenda n t who wi s h es to enter a p l ea agreement with the Government ,

         the plea cannot be further delayed without serious harm t o the

         interests of justice .

               SO ORDERED.

         Dated :   New Yo rk , New York
                   JUN' 1'1 , 2021

                                           THE HONORABLE KIMBA M. WOOD
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF NEW YORK




                                              2




2 of 2                                                                                 6/ 14/202 1, 11: 19 AM
